NOT FOR PUBLICATION WITHOUT THE
                  APPROVAL OF THE APPELLATE DIVISION

                                     SUPERIOR COURT OF NEW JERSEY
                                     APPELLATE DIVISION
                                     DOCKET NO. A-2816-12T3



EDUCATION LAW CENTER on behalf
of ABBOTT V. BURKE PLAINTIFF           APPROVED FOR PUBLICATION
SCHOOLCHILDREN,
                                          November 12, 2014

     Appellant,                           APPELLATE DIVISION

v.

NEW JERSEY STATE BOARD OF
EDUCATION and CHRISTOPHER D.
CERF, COMMISSIONER, NEW JERSEY
DEPARTMENT OF EDUCATION,

     Respondents.

______________________________________

         Argued October 8, 2014 – Decided November 12, 2014

         Before Judges Fuentes, Ashrafi, and Kennedy.

         On appeal from the adoption of N.J.A.C.
         6A:11-1.2 and 6A:11-2.6(a)(1)(iv), and the
         repeal of N.J.A.C. 6A:11-2.6(a) by the New
         Jersey State Board of Education.

         Elizabeth Athos argued the cause for
         appellant (Education Law Center, attorneys;
         Ms. Athos and David G. Sciarra, on the
         brief).

         Lauren A. Jensen, Deputy Attorney General,
         argued the cause for respondents (John J.
         Hoffman, Acting Attorney General, attorney;
         Michelle Lyn Miller, Assistant Attorney
         General, of counsel; Ms. Jensen, on the
         brief).
         Benjamin Yaster argued the cause for amicus
         curiae Save Our Schools New Jersey (Gibbons
         P.C., attorneys; Mr. Yaster and Lawrence S.
         Lustberg, on the brief).

    The opinion of the court was delivered by

ASHRAFI, J.A.D.

    In this appeal, we consider whether the New Jersey State

Board of Education could lawfully adopt regulations to permit

existing, successful charter schools to open satellite locations

within their districts of residence.   We conclude the

regulations are a valid exercise of the State Board's

administrative authority.

    The Education Law Center (ELC) challenges the State Board's

adoption of two amended regulations and the repeal of a third

applicable under the Charter School Program Act of 1995 (the

Act), N.J.S.A. 18A:36A-1 to -18.   Save Our Schools New Jersey,

which describes itself as a volunteer-led organization of

parents and concerned residents of New Jersey, supports ELC's

appeal as an amicus curiae.

    ELC and Save Our Schools contend that the State Board

exceeded its statutory authority and acted arbitrarily and

capriciously when it: (1) amended N.J.A.C. 6A:11-2.6(a)(1)(iv)

to authorize the addition of satellite campuses to some existing

charter schools; (2) amended N.J.A.C. 6A:11-1.2 to define the




                               2                            A-2816-12T3
term "satellite campus"; and (3) repealed N.J.A.C. 6A:11-

2.6(a)(2), which had barred existing charter schools from

amending their charters to alter the mission, goals, or

objectives of the school.   ELC and Save Our Schools contend that

the revised regulations are an expansion of the charter school

program and that such an expansion may be accomplished only by

the Legislature enacting new laws, not by the State Board and

the Commissioner of Education through administrative action.

Save Our Schools adds that the regulatory amendments risk

creating charter schools that will fail, and the failures will

have a disproportionate impact on impoverished school children

in under-performing school districts.

    We conclude that the State Board had the statutory

authority to amend and repeal its regulations as it did, and

that the speculative policy arguments advanced by Save Our

Schools may be better addressed to the Legislature or to

individual charter school expansions than as a facial attack on

the amended regulations.    We affirm the State Board's action in

adopting and repealing the challenged regulations.

                                 I.

    "A charter school [is] a public school operated under a

charter granted by the [C]ommissioner [of Education], which is

operated independently of a local board of education and is




                                 3                          A-2816-12T3
managed by a board of trustees."     N.J.S.A. 18A:36A-3(a).

Charter schools are funded primarily by taxes collected from the

public that would otherwise fund traditional public education.

See N.J.S.A. 18A:36A-12.   A charter school may not enroll

students on the basis of selective criteria such as

"intellectual or athletic ability," and it may not discriminate

on the basis of "measures of achievement or aptitude, status as

a handicapped person, proficiency in the English language, or

any other basis that would be illegal if used by a [public]

school district."    N.J.S.A. 18A:36A-7.     A charter school may,

however, "limit admission . . . to areas of concentration of the

school, such as mathematics, science, or the arts," and it may

"establish reasonable criteria to evaluate prospective

students."   Ibid.

    The legislative purpose of authorizing charter schools is

to promote educational reform "by providing a mechanism for the

implementation of a variety of educational approaches which may

not be available in the traditional public school classroom."

N.J.S.A. 18A:36A-2.   The Legislature found that "the

establishment of a charter school program is in the best

interests of the students of this State and it is therefore the

public policy of the State to encourage and facilitate the

development of charter schools."     Ibid.




                                 4                            A-2816-12T3
      The Legislature granted to the State Board the authority to

adopt such rules and regulations as are "necessary to effectuate

the provisions of" the enabling legislation.    N.J.S.A. 18A:36A-

18.   The first series of regulations under the Act were adopted

by the State Board in July 1997.    29 N.J.R. 3492(a) (Aug. 4,

1997); N.J.A.C. 6A:11-1.1 to -6.4.

      Together with the statutory criteria, see N.J.S.A. 18A:36A-

4, -4.1, -5, the regulations subject a proposed charter school

to a rigorous application process.     See N.J.A.C. 6A:11-2.1.

Among the many requirements, the application must state the

school's educational goals and objectives, the admission

criteria for students, the assessment methods that will

determine whether students are achieving the stated goals of the

school, and the address and description of the physical building

in which the school will be located.    Ibid.   The application

process also includes an in-depth interview of representatives

of the school with the Commissioner of Education and a

preparedness visit with personnel from the Department of

Education.   Ibid.

      Once a charter school has been established, the

Commissioner must assess annually whether the school is meeting

the goals stated in its charter.     N.J.S.A. 18A:36A-16(a).     If

the school violates any provision of its charter, the




                                5                              A-2816-12T3
Commissioner may revoke the charter, place the school on

probationary status, require the school to take corrective

action, or reject renewal of the charter for a subsequent term.

N.J.S.A. 18A:36A-17.

       Since adoption of the original implementing regulations in

1997, charter schools have been permitted to "apply to the

Commissioner for an amendment to the charter . . . ."     N.J.A.C.

6A:11-2.6; 29 N.J.R. 3492(a).     However, the original regulations

prohibited an amendment that would alter the mission, goals or

objectives of the existing charter school, N.J.A.C. 6A:11-

2.6(a)(2) (repealed), and they made no reference to satellite

campuses.    29 N.J.R. 3492(a).

       The Department of Education proposed the challenged

regulatory changes in May 2012 by means of the formal process

for amending the charter school regulations.     See N.J.A.C. 6A:6-

3.1.   ELC submitted written comments to the State Board opposing

"strongly" the proposed new regulations on the ground that they

permitted expansion of the State's charter school program

through regulation rather than legislative action.    The State

Board reviewed comments from ELC and others and made some

changes to the proposed amendments, but it did not rescind or

modify the proposed regulatory changes that are the subject of

this appeal.    After the State Board published notice of the




                                  6                          A-2816-12T3
proposed amendments in the New Jersey Register, 44 N.J.R.

2151(a) (Sept. 4, 2012), a sixty-day public comment period

opened, and the State Board took public testimony on the

proposed changes.   Over ELC's continuing objections, the State

Board amended N.J.A.C. 6A:11-2.6(a) on December 5, 2012, to

authorize satellite campuses in some school districts.     45

N.J.R. 26(a) (Jan. 7, 2013).

    As amended, N.J.A.C. 6A:11-2.6(a) now states:

         A charter school may apply to the
         Commissioner for an amendment to the charter
         following the final granting of the charter.
         1. Examples of what a charter school may
         seek an amendment include, but are not
         limited to, the following:

         i.   Expanding enrollment;
         ii. Expanding grade levels;
         iii. Changing or adding a district or region
         of residence; or
         iv. Opening a new satellite campus.

    The Board also defined the term "satellite campus,"

limiting its application to certain school districts in

underprivileged areas:

         "Satellite campus" means a school facility,
         located within a district with a priority
         school[1] or a former Abbott District as of


1
  "Priority school" is defined as "a school that demonstrates
very low levels of success in either school wide student
proficiency rates or overall graduation rates as determined by
criteria at N.J.A.C. 6A:33-2.1(b)." N.J.A.C. 6A:33-1.3.




                                7                           A-2816-12T3
         July 1, 2012,[2] operated by a charter school
         under the school's charter that is in
         addition to the facility identified in the
         charter school application or charter, if
         subsequently amended.

         [N.J.A.C. 6A:11-1.2.]

    Lastly, the Board repealed N.J.A.C. 6A:11-2.6(a)(2), which

previously stated that an "amendment shall not change the

mission, goals and objectives of a charter school."

                                II.

    ELC asserts that the State Board exceeded its statutory

authority in adopting the satellite campus regulations, and

acted arbitrarily and capriciously in repealing N.J.A.C. 6A:11-

2.6(a)(2).   Save Our Schools adds that the "regulations, as

written . . . in effect, allow[] new charter schools to be

created under the guise of 'satellite campuses' without being

subjected to the rigorous application and review process that

the Legislature envisioned."   See In re Proposed Quest Acad.

Charter Sch. of Montclair Founders Grp., 216 N.J. 370, 374-77

(2013); N.J.A.C. 6A:11-2.1.    The Board responds that "satellite

2
  "[F]ormer Abbott District" refers to the thirty-one New Jersey
public school districts that were designated as "special needs"
or "Abbott districts," Abbott v. Burke, 196 N.J. 544, 548, 563
(2008), for purposes of receiving State funding and implementing
programs to improve the educational services provided in those
districts. The Legislature's adoption of the School Funding
Reform Act of 2008, N.J.S.A. 18A:7F-43 to -63, supplanted the
designation of "Abbott districts." See Abbott v. Burke, 206
N.J. 332 (2011).



                                 8                          A-2816-12T3
campuses are directly in line with the express legislative

polices underlying the [Act]."

    In an appeal such as this, we are not "bound by [a

government] agency's interpretation of a statute or its

determination of a strictly legal issue."      Russo v. Bd. of Trs.,

206 N.J. 14, 27 (2011) (quoting Mayflower Sec. Co. v. Bureau of

Sec. 64 N.J. 85, 93 (1973)).     "[W]e apply de novo review to an

agency's interpretation of a statute or case law."      Ibid.     Our

"obligation is to determine and give effect to the Legislature's

intent" in enacting the statute.      N.J. Ass'n of Sch. Adm'rs v.

Schundler, 211 N.J. 535, 549 (2012); see also Wilson ex rel.

Manzano v. City of Jersey City, 209 N.J. 558, 572 (2012) (the

court's "paramount goal in interpreting a statute is to give

effect to the Legislature's intent.").

    At the same time, we must accord deference to

administrative agency actions, including the agency's adoption

of regulations and rules to implement legislative directives.

"That approach reflects the specialized expertise agencies

possess to enact technical regulations and evaluate issues that

rulemaking invites."   Schundler, supra, 211 N.J. at 549.       An

agency's regulations carry a presumption of validity, and the

burden is on the challenging party to rebut that presumption.

Id. at 548.




                                  9                             A-2816-12T3
       A properly adopted regulation may only be set aside "if it

is proved to be arbitrary or capricious or if it plainly

transgresses the statute it purports to effectuate . . . or if

it alters the terms of the statute or frustrates the policy

embodied in it."    In re Repeal of N.J.A.C. 6:28, 204 N.J. Super.
158, 160-61 (App. Div. 1985) (citing N.J. Chamber of Commerce v.

N.J. Election Law Enforcement Comm'n, 82 N.J. 57, 82 (1980);

N.J. Guild of Hearing Aid Dispensers v. Long, 75 N.J. 544, 561

(1978)).    A regulation frustrates a statute when it is

inconsistent with the statute, extends the statute beyond the

Legislature's intent, or "violates . . . express or implied

legislative policies."     See In re Petitions for Rulemaking,

N.J.A.C. 10:82-1.2 & 10:82-4.1, 117 N.J. 311, 325 (1989); accord

N.J. Ass'n of Sch. Adm'rs v. Cerf, 428 N.J. Super. 588, 596

(App. Div. 2012), certif. denied, 213 N.J. 536 (2013).

       The Legislature's grant of administrative authority is

construed liberally "to enable the agency to accomplish its

statutory responsibilities and . . . effectuate fully the

legislative intent."     Hearing Aid Dispensers, supra, 75 N.J. at

562.   In assessing the scope of delegated authority, courts

"look beyond the specific terms of the enabling act to the

statutory policy sought to be achieved by examining the entire

statute in light of its surroundings and objectives."      Ibid.




                                  10                         A-2816-12T3
"[T]he absence of an express statutory authorization in the

enabling legislation will not preclude administrative agency

action where, by reasonable implication, that action can be said

to promote or advance the policies and findings that served as

the driving force for the enactment of the legislation."       N.J.

State League of Municipalities v. Dep't of Cmty. Affairs, 158
N.J. 211, 223 (1999) (quoting A.A. Mastrangelo, Inc., v. Comm'r,

Dep't of Envtl. Prot., 90 N.J. 666, 683-84 (1982)).

    In conjunction with these principles of administrative law,

the usual rules of statutory interpretation require courts first

to examine the plain language of a statute.    Headen v. Jersey

City Bd. of Educ., 212 N.J. 437, 448 (2012).    If the plain

language is clear, that meaning must be given effect, and the

court's inquiry is complete.    O'Connell v. State, 171 N.J. 484,

488 (2002).

    In this case, the plain language of the pertinent statutes

does not resolve the dispute.   The Legislature granted to the

State Board the authority to promulgate regulations and

amendments to the charter school program.     N.J.S.A. 18A:36A-18.

The Legislature did not expressly authorize satellite campuses,

but it also did not expressly prohibit them.

    The State Board emphasizes the Legislature's overarching

purpose to encourage and facilitate the development of charter




                                 11                         A-2816-12T3
schools.   The Act expressly set forth its purposes in N.J.S.A.

18A:36A-2, the Legislature finding and declaring that:

           [T]he establishment of charter schools as
           part of this State's program of public
           education can assist in promoting
           comprehensive educational reform by
           providing a mechanism for the implementation
           of a variety of educational approaches which
           may not be available in the traditional
           public school classroom. Specifically,
           charter schools offer the potential to
           improve pupil learning; increase for
           students and parents the educational choices
           available when selecting the learning
           environment which they feel may be the most
           appropriate; encourage the use of different
           and innovative learning methods; establish a
           new form of accountability for schools;
           require the measurement of learning
           outcomes; make the school the unit for
           educational improvement; and establish new
           professional opportunities for teachers.

    ELC acknowledges these purposes of the Act but argues that

other statutory provisions demonstrate the Legislature's intent

not to permit expansion of the charter school program without

its own express approval.     ELC points to the specificity of the

procedures laid out for establishing a charter school, N.J.S.A.

18A:36A-4, and the detailed, wide-ranging information that must

be included in an application for a charter, N.J.S.A. 18A:36A-5.

It also cites a subsection of the Act expressly prohibiting

expansion or modification of the charter school program without

prior legislative approval.     N.J.S.A. 18A:36-16(e).




                                  12                        A-2816-12T3
    If this last-cited statutory provision expressly prohibits

any action by the State Board that has the effect of expanding

the charter school program, our inquiry is at an end — satellite

campuses are not permitted.   But we do not read N.J.S.A.

18A:36A-16(e) as ELC urges.   ELC cites the concluding sentence

of that subsection, which states: "The commissioner may not

implement any recommended expansion, modification, or

termination of the program until the Legislature acts on that

recommendation."   But as the State Board argues, the quoted

sentence should not be read in isolation from the rest of

N.J.S.A. 18A:36A-16 and the entire Act.

    Subsection (a) of N.J.S.A. 18A:36A-16 requires that the

Commissioner annually assess and conduct a comprehensive review

of each charter school.   Subsection (b) requires each charter

school to submit an annual report to the Commissioner and others

to facilitate the Commissioner's assessment and review.     With

respect to the specific issue raised in this appeal, in

subsections (c) through (e), the Legislature directed a review

of the entire, State-wide charter school program.   Those

subsections directed the Commissioner to hold public hearings by

April 1, 2001, as a part of a comprehensive review of the

State's entire charter school program; to "commission an

independent study of the charter school program"; and to issue




                                13                          A-2816-12T3
to the Governor, the Legislature, and the State Board by October

1, 2001, "an evaluation of the charter school program."

    The requirement for a State-wide review, six years after

the Legislature authorized charter schools in 1995, was enacted

as an amendment to the Act in 2000.    L. 2000, c. 142, § 3

(effective Nov. 2, 2000).   The Legislature set deadlines in 2001

for the Commissioner's evaluation and report, which was to

contain specific, listed items of information based on public

hearings and the Commissioner's independent study of the State-

wide program.   N.J.S.A. 18A:36A-16(e).    The prohibition

specified in the last sentence of subsection (e) refers to that

six-year report and its recommendations.    It does not refer

generally to any modification of the charter school program that

may otherwise be authorized by the Act.

    A broad reading of N.J.S.A. 18A:36A-16(e) as ELC urges

would contravene the legislative purpose of encouraging

innovative educational methodology through the charter school

program.   See In re Grant of Charter to Merit Preparatory

Charter Sch. of Newark, 435 N.J. Super. 273, 281 (App. Div.),

certif. denied, ___ N.J. ___ (2014).   We do not read the Act as

requiring legislative action for every type of amendment to

existing school charters that might have the effect of expanding

the school's educational program.




                                14                            A-2816-12T3
    Making a more concrete argument, ELC contends that the Act

did not authorize expansion of an existing charter school beyond

its initially-approved physical building.     ELC contends the term

"charter school" means "one building" because the historic

meaning of "school" is a single building.     We are not persuaded.

The Act authorizes charter schools to acquire by purchase,

lease, or gift real property for use as a school facility,

either from public or from private sources.     N.J.S.A. 18A:36A-

6(c).   The Act does not limit charter schools to acquiring only

one building.

    Furthermore, nothing in the Act or the prior regulations

prohibits an existing charter school from expanding its

operations with the acquisition or use of additional buildings

rather than expanding only within its original building.     In the

case of an existing charter school that seeks to expand into

additional physical space, it makes little sense to require a

whole new application and the resulting review process.    While a

satellite campus is not the same as expanding into additional

physical space immediately adjacent to the existing facility,

the satellite campus would still be part of the same school.      A

school is more than a building.    It is an educational program,

and the teaching, administrative, and operational staff that

devises and runs the program.   Site unity is an appropriate




                                  15                        A-2816-12T3
consideration in evaluating the potential success or problems of

a proposed charter school, but a remote site does not make a

wholly different school.

    More to the point, "[i]n determining whether a particular

administrative act enjoys statutory authorization, the reviewing

court may look beyond the specific terms of the enabling act to

the statutory policy sought to be achieved."    Hearing Aid

Dispensers, supra, 75 N.J. at 562.   Here, the Legislature

intended that the Act provide options and opportunities of

public education for parents and children.     See Merit

Preparatory Charter Sch., supra, 435 N.J. Super. at 281.

Permitting the addition of a new building for purposes of

expanding a successful charter school is consistent with these

legislative purposes of the Act.

    Neither the Act nor the prior regulations prohibited a

charter school from expanding its services by means of an

amendment to its charter.   We are persuaded by the State Board's

argument that: "Under the charter amendment regulations, charter

schools have long been permitted to apply for amendments to

increase enrollment, add additional grade levels, and add or

change a district of residence," and "permitting certain

[existing, successful] charter schools to establish a satellite

campus is . . . a natural extension of the schools' ability to




                                16                            A-2816-12T3
expand enrollment and grade levels."    Thus, according to the

State Board, "the establishment of a satellite campus is simply

another means through which a high performing charter school may

seek to expand."

    ELC and Save Our Schools express strong misgivings about

permitting expansion to new locations by means of amendment of a

school's charter rather than by the school submitting an initial

application pursuant to the Act for the satellite location.

They claim the amendment procedure shortcuts the Legislature's

intent that charter schools undergo a rigorous and searching

application process.   See J.D. ex rel. Scipio-Derrick v. Davy,

415 N.J. Super. 375, 380-81 (App. Div. 2010).    They contend that

a correct reading of the Act requires that the State Board and

the Department of Education conduct a full initial review before

a satellite location can be approved.

    The State Board responds that a repetition of the full

application process is not needed because an existing charter

school has already undergone that review and, what is more, a

satellite campus would be authorized only for an existing

charter school that has proven it can operate successfully.      The

State Board argues that beginning a new application process

would unnecessarily hamper expansion of successful charter

schools that seek to serve more pupils.




                                17                          A-2816-12T3
     We agree that the addition of a satellite campus is more

like the expansion of grade and enrollment levels than the

opening of an entirely new charter school.   Contrary to ELC's

argument, the amended regulations do not allow a satellite

campus in a district other than in the district or region

already served by an existing charter school.   The State Board

acknowledged in its brief and in oral argument before us that

the definition of "satellite campus" in N.J.A.C. 6A:11-2.1

refers to a separate location but in the same school district as

the existing charter school, or within the contiguous school

districts that are the regional district of residence of a

charter school.3   ELC expresses unfounded fear that the

Commissioner will approve "far flung" satellite campuses without

adequate evaluation of the proposed building, the demographics

of the area, the school program, and the school staff.

     Save Our Schools is concerned that the Commissioner and the

Department of Education will not adequately evaluate satellite

campuses for the physical safety and suitability of the site for

educational use.   This argument is speculative and not borne out

3
  A charter school is located in a "district of residence," which
is defined as "the school district in which a charter school
facility is physically located; if a charter school is approved
with a region of residence comprised of contiguous school
districts, that region is the charter school's district of
residence." N.J.A.C. 6A:11-1.2.




                                18                          A-2816-12T3
by any facts.   In proposing the amended regulations, the

Department of Education commented: "Facilities identified by an

amendment request for a satellite campus are subject to the same

review and approval procedures for new charter school facilities

. . . ."    45 N.J.R. 26(a).   We must assume the Commissioner will

require an adequate evaluation of a proposed satellite campus

site and reject any charter amendment that fails to meet

appropriate standards for a school building.     If a proposed

campus presents safety concerns or is otherwise unsuitable for

the educational needs of children, Save Our Schools or other

interested parties should raise specific objections to the

proposed amended charter.

    Similarly, Save Our Schools argues that the charter

amendment procedures circumvent the constitutional requirement

that the Commissioner take into account the potential effect of

a charter school on this State's anti-discrimination laws and

policies.    It posits that, because the regulations only allow

satellite campuses to open "within a district with a priority

school or former Abbott District," N.J.A.C. 6A:11-1.2, "the

increased risk of charter school failure at satellite campuses

will be borne disproportionately by impoverished communities and

communities of color."




                                  19                        A-2816-12T3
    As our Supreme Court recently explained, constitutional and

statutory law imposes requirements with which the Commissioner

must comply when evaluating an application for a charter school:

         First, the Commissioner must assess the
         racial impact that a charter school
         applicant will have on the district of
         residence in which the charter school will
         operate and must use the full panoply of
         [his or her] powers to avoid segregation
         resulting from the grant of a charter school
         application. Second, if the local school
         district demonstrates with some specificity
         that the constitutional requirements of a
         thorough and efficient education would be
         jeopardized by [the district's] loss of the
         funds to be allocated to a charter school,
         the Commissioner is obligated to evaluate
         carefully the impact that loss of funds
         would have on the ability of the district of
         residence to deliver a thorough and
         efficient education.

         [Quest Academy Charter Sch., supra, 216 N.J.
         at 377-78 (quotation marks and citations
         omitted).]

    In Quest Academy, the Supreme Court acknowledged that the

Commissioner had promised to be "exceedingly careful in the

approval of charter schools because of the impact that a wrong

decision will have on students who attend a charter school that

falters, or worse, fails to provide an educational program that

satisfies the constitutional standard of a thorough and

efficient education."   Id. at 388.   Charter amendments are not

approved without careful review by the Department of Education

and the Commissioner, and the public's opportunity to



                                20                         A-2816-12T3
participate through their representatives on the local board of

education.   See N.J.A.C. 6A:11-2.6(c).   The Legislature granted

to the Commissioner discretion initially to approve or reject a

charter and further discretion to approve or reject amendments

to a charter.   We have no basis on this record to speculate that

the Commissioner will not apply statutory and constitutional

requirements when reviewing a proposed amendment to add a

satellite campus to an existing charter school.

    ELC and Save Our Schools argue, nevertheless, that the

amended regulations do not require notice of a proposed charter

amendment to be disseminated to all the same persons and

entities as the notices that must be served for an initial

application for a charter.   For purposes of an initial

application, the applicant must serve notice on the "the

Commissioner and the local board of education."    N.J.S.A.

18A:36A-4(c).   In turn, the Commissioner must notify "the

members of the State Legislature, school superintendents, and

mayors and governing bodies of all legislative districts, school

districts, or municipalities in which there are students who

will be eligible for enrollment in the charter school."     Ibid.

In contrast, a proposed amendment to an existing school charter

requires notice only to "the Commissioner and the district

board(s) of education or State district superintendent(s) of the




                                21                            A-2816-12T3
district of residence of a charter school."   N.J.A.C. 6A:11-

2.6(a)(2).

    We cannot say that notice of all charter amendments should

be disseminated as widely as the notice of an original

application.   Some amendments may be minor, and the array of

persons and offices receiving notice of the initial application

are unlikely to be interested in each such modification of a

charter.   Because the local boards where the charter school is

located will receive notice of a proposal to add a satellite

campus, there is little danger that the narrower notice

requirements for amendments will allow a charter school to sneak

unannounced into a new location by means of a satellite campus.

We will not interfere with the administrative authority of the

State Board and impose stricter notice requirements on the

amendment process in the absence of evidence that the current

requirement is inadequate.

    Finally, ELC and Save Our Schools argue that the State

Board's repeal of N.J.A.C. 6A:11-2.6(a)(2) was arbitrary and

capricious because the charter amendment process should never be

used to change "the mission, goals and objectives of a charter

school."   In its responses to public comment on the new

regulations, the Department of Education explained that the

restriction contained in the prior regulation "runs counter to




                                22                         A-2816-12T3
the Department's goal of enabling charter schools to

continuously improve and grow quality programs."   44 N.J.R.

2151(a).

    Nothing in the enabling legislation required that the

"mission, goals and objectives of a charter school" remain

static as initially set forth in the school's application.     As a

charter school expands, its original mission statements may also

require expansion.   The repeal of N.J.A.C. 6A:11-2.6(a)(2) was

no doubt intended to eliminate an obstacle to favorable

expansion or modification of a charter school's program.    It was

within the authority of the State Board, and not an arbitrary or

capricious administrative action.

    Affirmed.




                                23                         A-2816-12T3